Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Payam Rashidi on 10/15/2021.

The application has been amended as follows: 

//Begin Amendment
	In the Title:
Replace the title with “Managing Memory Sector Swapping Using Write Transaction Counts”.

	In claim 1:
		Add “physical” between “a” and “memory sector”.
		Add “physical” between “involving write acts of data to the” and “memory sector”.


	In claim 21:


//End of Amendment

Allowable Subject Matter
Claims 1, 4-7, 9-12, 15-18, 20-23, 26, and 28-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
replacing, in a second mode of operation, the first memory sector with the second memory sector based on determining that a difference between the first count of write transactions and the second count of write transactions reach a second threshold value, wherein the second threshold value is greater than the first threshold value.
	The closest prior art of record, Sukegawa, discloses a method of managing wear in a memory device where logical write counts and physical write counts are tracked for each memory sector. When the difference between a logical write count and a physical write count is high, a swap may performed, thereby providing a mechanism for employing logical write count data as an input to the wear leveling process rather than solely relying upon physical write counts of the memory sectors. 
	Sukegawa further discloses a method by which the most worn sectors may be swapped with least worn sectors based on the count of write transactions to the most worn sector.
	However, none of the cited prior art of record appear to specifically teach or suggest, in the second mode of operation, determining that a difference between a first write count of a first sector and a second write count of a second sector reaches a second threshold value, wherein the second 
	Accordingly, claim 1 is allowed. Claims 4-7, 9-12, 15-18, 20-23, 26, and 28-32 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136